DETAILED ACTION
The Amendment filed March 1st, 2022 has been entered and fully considered. Claims 30-39, 41, 43-48 are pending in this application. Claims 30, 36, 41, 43 and 48 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-33, 35-39, 41, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sperling (hereinafter ‘Sperling’, WO 2015/081019) in view of Gibbs et al., (hereinafter ‘Gibbs’, U.S. Pat. 5,871,526). 
Regarding claim 30, Sperling discloses a system for ablating a generally planar surface of tissue, the system comprising an ablation component (see pg. 4, paragraph 4) comprising: 
a first chamber defined in the ablation component (ablation compartment 1 in Figs. 1A-1B), the first chamber comprising: 
an intake port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “IN”); 
an outlet port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “OUT”); and 
wherein the external wall of the first chamber is substantially flat (ablation compartment 1 in Figs. 1A-1B).
an inflatable second chamber defined in the ablation component (compartment 2 in Figs. 1A-1B), wherein the second chamber (2) is a low thermal conductivity chamber (see pg. 8, paragraphs 2-3 for insulating barrier). 
Sperling is silent regarding (iii) a single unidirectional fluid pathway defined by a channel disposed along an external wall in the first chamber and in fluid communication with the intake and outlet ports, wherein the channel is disposed such that the fluid pathway is directed in opposing directions in adjacent lengths of the channel. 
However, in the same field of endeavor, Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising a single unidirectional fluid pathway defined by a channel disposed along an external wall in the conduit (see fluid passageways 19 which define a fluid pathway) and in fluid communication with the intake and outlet ports (quick disconnects 17, 18; col. 11, ll. 19-21). The channel (19) is disposed such that the fluid pathway (defined by fluid passageways 19) is directed in opposing directions in adjacent lengths of the channel (see parallel fluid passageways configuration in Fig. 3b; col. 11, ll. 27-33). Gibbs teaches that the fluid flow lines are  preferably fabricated of a polyurethane material and “are designed such that the pad bends around the body contour with the flow lines parallel to the pad bend” (col. 11, ll. 19-26). Further “[t]his design is necessary to assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling to include a single unidirectional fluid pathway defined by a channel disposed along an external wall in the first chamber and in fluid communication with the intake and outlet ports, wherein the channel is disposed such that the fluid pathway is directed in opposing directions in adjacent lengths of the channel, as taught by Gibbs in order to allow for necessary contour to the targeted tissue and “assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow and treatment. 
Regarding claim 31, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. Sperling further discloses wherein the fluid is sufficiently cold to ablate target tissue adjacent to the first chamber via thermal conductance (see p. 7). In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Fig. 3b) wherein the channel is constructed and arranged to receive a continuous flow of a fluid at a flow rate (col. 6, ll. 15-18, a pump circulates the liquid through the system; col. 11, 19-33; fluid passageways 19, quick disconnects 17, 18 in Fig. 3b). 
Regarding claim 32, Sperling in view of Gibbs teach all of the limitations of the system according to claim 31. Sperling further discloses wherein the fluid is helium gas that is sufficiently cold to ablate the target tissue (see pg. 8 for helium gas).
Regarding claim 33, Sperling in view of Gibbs teach all of the limitations of the system according to claim 31. Although Sperling further discloses the “ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures” (see pg. 8; ablation compartment 1 in Figs. 1A-1B), Sperling in view of Gibbs are silent regarding wherein the fluid has a temperature lower than about -150º Celsius at the intake port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid temperature as taught by Sperling in view of Gibbs to be lower than about -150º Celsius at the intake port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 35, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. Sperling further discloses the second chamber (compartment 2 in Figs. 1A-1B) is configured to be capable of insulating tissue adjacent to the target tissue during an ablation procedure (see pgs. 7-8).
Regarding claim 36, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches wherein a length of the fluid pathway is greater than a perimeter length of the first chamber (the fluid pathway is defined by parallel fluid passageways 19 in Fig. 3b; therefore, as broadly claimed, the length of the fluid pathway would necessarily be greater than a perimeter length of the first chamber, see a perimeter length of configuration in Fig. 3b). 
Regarding claim 37, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Fig. 3b) wherein the channel is defined by channel walls (fluid passageways 19) in the first chamber (see Fig. 3b). 
Regarding claim 38, Sperling in view of Gibbs teach all of the limitations of the system according to claim 37. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Figs. 2 and 3b) wherein the channel walls (fluid passageways 19) are attached to the external wall and an internal wall (see Fig. 2 for channel walls not labeled), wherein the channel walls (19) prevent expansion of the external wall in relation to the internal wall when a fluid is urged through the channel (col. 6, ll. 15-18, a pump circulates the liquid through the system; col. 11, 19-33; as broadly claimed, the fluid passageway 19 would provide some resistance to expansion).  
Regarding claim 39, Sperling in view of Gibbs teach all of the limitations of the system according to claim 30. In view of the prior modification of Sperling in view of Gibbs, Gibbs teaches (Fig. 3b) wherein the first chamber comprises at least one baffle wall disposed within the channel (see Fig. 3b for flowpath defined by fluid passageways 19 comprising a plurality of baffles). 
Regarding claim 41, Sperling discloses a system for ablating a generally planar surface of tissue, the system comprising an ablation component (see pg. 4, paragraph 4) comprising: 
a first chamber defined in the ablation component (ablation compartment 1 in Figs. 1A-1B), the first chamber comprising: 
an intake port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “IN”); 
an outlet port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “OUT”); and 
wherein the external wall of the first chamber is substantially flat (ablation compartment 1 in Figs. 1A-1B).
an inflatable second chamber defined in the ablation component (compartment 2 in Figs. 1A-1B), wherein the second chamber (2) is a low thermal conductivity chamber (see pg. 8, paragraphs 2-3 for insulating barrier).
Sperling is silent regarding (iii) a single predetermined unidirectional fluid pathway extending through a single conduit disposed within the first chamber from the intake port to the outlet port, wherein the conduit is disposed such that the predetermined pathway is directed in opposing directions in adjacent lengths of the conduit. 
However, in the same field of endeavor, Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising a single predetermined unidirectional fluid pathway through a single conduit disposed within a first chamber (see fluid passageways 19 which define a single fluid pathway) from an intake port to an outlet port (quick disconnects 17, 18; col. 11, ll. 19-21). The conduit is disposed such that the predetermined pathway (defined by fluid passageways 19) is directed in opposing directions in adjacent lengths of the conduit (see parallel fluid passageways configuration in Fig. 3b; col. 11, ll. 27-33). Gibbs teaches that the fluid flow lines are  preferably fabricated of a polyurethane material and “are designed such that the pad bends around the body contour with the flow lines parallel to the pad bend” (col. 11, ll. 19-26). Further “[t]his design is necessary to assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling to include a single predetermined unidirectional fluid pathway extending through a single conduit disposed within the first chamber from the intake port to the outlet port, wherein the conduit is disposed such that the predetermined pathway is directed in opposing directions in adjacent lengths of the conduit, as taught by Gibbs in order to allow for necessary contour to the targeted tissue and “assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow and treatment. 
Regarding claim 43, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling further discloses wherein the fluid is sufficiently cold to ablate target tissue adjacent to the first chamber via thermal conductance (see p. 7).  In view of the prior modification of Sperling in view of Gibbs, Gibbs (Fig. 3b) teaches wherein the conduit (fluid passageways 19) is constructed and arranged to receive a continuous flow of a fluid at a fluid rate  (col. 6, ll. 15-18, a pump circulates the liquid through the system; col. 11, 19-33; fluid passageways 19, quick disconnects 17, 18 in Fig. 3b).
Regarding claim 44, Sperling in view of Gibbs teach all of the limitations of the system according to claim 43. Although Sperling further discloses the “ablation chamber being infused with a liquid or gas, such as nitric or nitrous oxide, argon or helium, to achieve sub-zero temperatures” (see pg. 8; ablation compartment 1 in Figs. 1A-1B), Sperling in view of Gibbs are silent regarding wherein the fluid has a temperature lower than about -150º Celsius at the intake port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid temperature as taught by Sperling in view of Gibbs to be lower than about -150º Celsius at the intake port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 45, Sperling in view of Gibbs teach all of the limitations of the system according to claim 43. Sperling further discloses wherein the fluid is helium gas that is sufficiently cold to ablate the target tissue (see pg. 8 for helium gas).
Regarding claim 46, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling further discloses the second chamber (compartment 2 in Figs. 1A-1B) is configured to be capable of insulating tissue adjacent to the target tissue during an ablation procedure (see pgs. 7-8).
Regarding claim 47, Sperling in view of Gibbs teach all of the limitations of the system according to claim 41. Sperling discloses wherein the ablation component (ablation compartment 1 in Figs. 1A-1B) comprises a collapsed configuration and a deployed configuration (see Figs. 3A-3C; pg. 10, paragraph 1).
Regarding claim 48, Sperling discloses a system for ablating a generally planar surface of tissue, the system comprising an ablation component (see pg. 4, paragraph 4) comprising: 
a first chamber defined in the ablation component (ablation compartment 1 in Figs. 1A-1B), the first chamber comprising: 
an intake port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “IN”); 
an outlet port operably coupled to the first chamber (as best illustrated in Fig. 1B, see port 3 indicated as “OUT”); and 
an inflatable second chamber defined in the ablation component (compartment 2 in Figs. 1A-1B), wherein the second chamber (2) is a low thermal conductivity chamber (see pg. 8, paragraphs 2-3 for insulating barrier).
Sperling is silent regarding (iii) a single unidirectional fluid pathway extending through an undulating channel defined by a plurality of channel walls disposed within the first chamber from the intake port to the outlet port.
However, in the same field of endeavor, Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising a single unidirectional fluid pathway extending through an undulating channel defined by a plurality of channel walls (see parallel fluid passageways 19 which define a single unidirectional fluid pathway in Fig. 3b; col. 11, ll. 27-33) disposed within a first chamber from an intake port to an outlet port (quick disconnects 17, 18; col. 11, ll. 19-21). Gibbs teaches that the fluid flow lines are  preferably fabricated of a polyurethane material and “are designed such that the pad bends around the body contour with the flow lines parallel to the pad bend” (col. 11, ll. 19-26). Further “[t]his design is necessary to assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling to include a single predetermined unidirectional fluid pathway extending through a single conduit disposed within the first chamber from the intake port to the outlet port, wherein the conduit is disposed such that the predetermined pathway is directed in opposing directions in adjacent lengths of the conduit, as taught by Gibbs in order to allow for necessary contour to the targeted tissue and “assure that the fluid flow through the passageways is not restricted or pinched off” (col. 11, ll. 27-33), thereby ensuring a consistent and continual fluid flow and treatment. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sperling in view of Gibbs as applied to claims 30-33, 35-39, 41, and 43-48 above, and further in view of  Kelly et al. (hereinafter 'Kelly', U.S. Pat. No. 5,383,919).
Regarding claim 34, Sperling in view of Gibbs teach all of the limitations of the system according to claim 31, but are silent regarding wherein the fluid has a pressure that is less than or equal to about 40 psi.
However, in the same field of endeavor, Kelly teaches a similar system (Figs. 1-2) comprising a thermal transfer pad (18) wherein the fluid pressure in the pad has a pressure that is less than or equal to about 40 psi (col. 1, lines 28-44). It is well known in the art (as can be seen in Kelly) to provide a low pressure, such as less than or equal to about 40 psi, in order to reduce the chance of fluid leakage and ensure patient safety (col.1, ll. 28-44), thereby increasing efficiency and overall control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Sperling in view of Gibbs to include wherein the fluid has a pressure that is less than or equal to about 40 psi as taught by Kelly in order to reduce the chance of fluid leakage and ensure patient safety (col.1, ll. 28-44), thereby increasing efficiency and overall control. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 1st, 2022, with respect to the rejection(s) of claim(s) 30-39, 41 and 43-48 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sperling (WO 2015/081019) in view of Gibbs et al., (U.S. Pat. 5,871,526).
It is the Examiner’s position that Sperling in view of Gibbs teach each and every limitation of the systems according to independent claims 30, 41 and 48. Specifically Gibbs teaches a similar fluid carrying conduit (Fig. 3b) comprising parallel fluid passageways (19 in Fig. 3b) that meet the limitations regarding the single unidirectional fluid pathway. Gibbs necessarily cures all of the deficiencies of Sperling. 
See rejection above for further clarification. 
 The Double Patenting Rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794